Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-27  have been submitted for examination
Claims 1-27 have been rejected
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claims 1-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duzly et al. US publication no. 2020/0034307 (Hereinafter Duzly).
2.	In regard to claim 1, Duzly teaches:
A method, comprising: 2
receiving, at a host system from a memory system, data associated with a 3logical address of the memory system; and 4
(Figure 1, ref. (140) and section [0090] in Duzly)
transmitting, to the memory system and based at least in part on determining 5that a physical address of the memory system associated with the logical address has an error 6condition, a command to perform a maintenance operation associated with the logical address 7of the memory system.
(Figure 1, and section [0090] and Figure 4 and section [0092] in Duzly)
3.		In regard to claim 2, Duzly teaches:
The method of claim 1, further comprising: 2
transmitting, to the memory system, an indication of the logical address of the 3memory system with the command.
(Figure 1, ref. (140) and section [0090] in Duzly)
4.	In regard to claim 3, Duzly teaches:
The method of claim 1, further comprising: 2
transmitting, to the memory system, an indication of a type of maintenance 3operation with the command.
(Sections [0013] and [0043] in Duzly)
5.	In regard to claim 4, Duzly teaches:
The method of claim 1, further comprising: 2
determining that a quantity of errors in the data or a proportion of errors in the 3data satisfies a threshold.
(Figure 8 and section [0108] in Duzly)
6.	In regard to claim 5, Duzly teaches:
The method of claim 1, further comprising: 2
receiving, at the host system, an indication of a capability from the memory 3system; and 4
determining a capability of the memory system to perform the maintenance 5operation based at least in part on receiving the indication.
(Sections [0011] and [0063] in Duzly)
7.	In regard to claim 6, Duzly teaches:
The method of claim 5, wherein the indication of the capability 2comprises an indication of whether a portion of the memory system associated with the 3logical address is repairable, or a quantity of available resources for repairs of the memory 4system, or a combination thereof.
(Figure 8 and section [0108] in Duzly)
8.	In regard to claim 7, Duzly teaches:
The method of claim 5, further comprising: Attorney Docket No. P639.01 (88231.3007)Micron Ref. No. 2020-1343.00/US 55
2transmitting a query to the memory system based at least in part on 3determining to perform the maintenance operation, wherein receiving the indication of the 4capability is responsive to transmitting the query.
(Figure 8 and section [0108] in Duzly)
9.	In regard to claim 8, Duzly teaches:
The method of claim 5, wherein receiving the indication of the 2capability of the memory system comprises: 3
reading a register of the memory system; and 4
identifying a combination of bits written to the register that indicate the 5capability of the memory system.
(Figure 8, step (806) and section [0108] in Duzly)
10.	In regard to claim 9, Duzly teaches:
The method of claim 1, further comprising: 2receiving, at the host system, an indication of a status of the maintenance 3operation.
(Figure 8, step (812) and section [0108] in Duzly)
11.	In regard to claim 10, Duzly teaches:
The method of claim 9, further comprising: 2
transmitting a request to the memory system, wherein receiving the indication 3of the status of the maintenance operation is responsive to transmitting the request.
(Figure 8, step (812) & (814) and section [0108] in Duzly)
12.	In regard to claim 11, Duzly teaches:
The method of claim 1, wherein the command indicates a time to 2perform the maintenance operation or a delay before performing the maintenance operation.
(Section [0060] in Duzly)
13.	In regard to claim 12, Duzly teaches:
The method of claim 1, further comprising: 2
determining a delay between determining to perform the maintenance 3operation and transmitting the command to perform the maintenance operation, wherein the 4command to perform the maintenance operation is transmitted in accordance with the delay.
(Section [0060] in Duzly)
14.	In regard to claim 13, Duzly teaches:
The method of claim 1, further comprising: 2
determining that the data is valid; and 3
saving the data at a location different than the physical address of the memory 4system based at least in part on determining that the data is valid.
(Figure 8, step (812) & (814) and section [0108] in Duzly)
15.	Claims 14-27 are rejected for the same reasons as per claims 1-13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112